DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-12, 14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto (US Patent 6697631, IDS dated 10/27/21).
Regarding claim 1, Okamoto discloses a method implemented by one or more processors, the method comprising: 
identifying a location associated with a client device of a user (col.3 lines 8-13); 
identifying one or more radio station (col.1 lines 55-60) selection criteria associated with the client device or the user (col.2 lines 23-40, lines 65-66), wherein the radio station selection criteria include attributes of radio stations (col.7 lines 26-27, col.17 lines 1-15); 
identifying one or more candidate radio stations, wherein each of the candidate radio stations is associated with at least a radio frequency (col.2 lines 42-49), a coverage area (col.7 lines 19-20), and an attribute (col.7 lines 26-27); 
selecting a subset of the candidate radio stations (col.3 lines 34-35), wherein the subset includes candidate radio stations with coverage areas that are proximate to the location and with attributes that match the radio station selection criteria (col.10 lines 26-33); and 
causing an application (col.4 lines 54-55) executing on the client device to render, as part of a graphical user interface of the application, one or more graphical representations of the one or more candidate radio stations, wherein each of the one or more graphical representations includes an indication of the coverage area of the respective candidate radio station (col.2 lines 1-8, col.10 lines 26-33).  
Regarding claims 2 and 11, Okamoto discloses the application is a mapping application (col.4 lines 54-55).  
Regarding claims 3 and 12, Okamoto discloses the graphical information is presented as a radio station coverage mapping layer of the mapping application (col.2 lines 19-22).  
Regarding claims 5 and 14, Okamoto discloses the location is the current location of the client device (col.2 lines 41-43).  
Regarding claims 7 and 16, Okamoto discloses the location is a searched location provided to the application by the user (col.5 lines 1-10).  
Regarding claims 8 and 17, Okamoto discloses each of the one or more graphical representations is selectable to cause the client device to tune a terrestrial radio antenna to the frequency of the respective candidate radio station (col.5 lines 30-33).  
Regarding claims 9 and 18, Okamoto discloses one or more of the graphical representations is transparent or translucent (col.2 lines 19-22).  
Regarding claim 10, Okamoto discloses everything as claim 1 above.  More specifically, Okamoto discloses one or more processors and memory storing instructions (col.8 lines15-16, fig.1 elements 191-193).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US Patent 6697631) in view of Gusikhin (US Pub. 2012/0296492).
Regarding claims 6 and 15, Okamoto fails to teach the location is between an origin location and a destination location of a user trip.  
Gusikhin discloses the location is between an origin location and a destination location of a user trip (par.052).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Okamoto with the above teaching of Gushikhin in order to provide the vehicle ocucupants configuration preferences.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US Patent 6697631) in view of Stanforth (US Pub. 2014/0115637, IDS dated 10/27/21).
Regarding claim 19, Okamoto discloses everything as claim 1 above.  However, Okamoto fails to teach at least one non-transitory computer-readable medium comprising instructions that, in response to execution of the instructions by one or more processors.
Stanforth discloses at least one non-transitory computer-readable medium comprising instructions that, in response to execution of the instructions by one or more processors (par.041).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Okamoto with the above teaching of Stanforth in order to provide computer programs to perform the tasks.
Regarding claim 20, the modified Okamoto discloses the application is a mapping application (Okamoto, col.4 lines 54-55).  

Allowable Subject Matter
Claims 4 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642